DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP H08293933 (Igarashi).
	With respect to claims 1 and 10, note Abstract, paragraphs 0008 and paragraph 0011 (the information with regards to Fig 2).
	With respect to claim 2, such is inherent.  That is, it is normal that the first user will deactivate the call forwarding and notify the second user.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having
ordinary skill in the art to which the claimed invention pertains. Patentability shall not be
negated by the manner in which the invention was made.

Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over JP H08293933 (Igarashi) and everyday call forwarding.
 A person or first user receives instructions to activate say, call forwarding. The person determines or knows that activating call forwarding will affect a second user so, he notifies the second user usually by calling the second user and saying he is forwarding all calls to the second user. After notifying the second user, the person or first user activates the call forwarding. If another call feature is desired, such would have been obvious to one of ordinary skill in the art as one need only substitute one known calling feature for another.
	In this case, Igarashi teaches the claimed invention except for the call forwarding call feature.  However, it would have been obvious to one of ordinary skill in the art to have incorporated a call forwarding feature as such would only entail the substitution of one known call feature for another.
With respect to claim 4, if only one call feature is activated on the second user’s telephone, the rejection above would suffice.
Claim 5, appears to be duplicative of the above.
Claims 6 - 9, would be inherent.  In addition, not use of INFO messaging in Igarashi.
Claims 10 — 15 substantially mirror claims 1 — 9 and would be rejected in a like manner.
With respect to claims 16 note rejection above with respect to ordinary call forwarding, which is a form of call redirection.
With respect to claim 17, such limitations are well known, in the art. For example, caller-ID, simultaneous ringing, sequence ringing, time of day rule, after hours rule, date range and number of rings before forwarding, routing to voicemail upon rejection and other options are all notoriously old in the art.  For example, note paragraphs 0060, 0094 – 0095, 0108 and 0112 of U.S. Patent Application No. 2011/0110511 (Vendrow et al.).
Claims 18 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over JP H08293933 (Igarashi) and everyday call forwarding and further in view of WO/2006/103763 (Kubota et al.).
With respect to claims 18 – 20, note at least paragraph 0094 and claim 2 of Kubota et al.  It would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Kubota et al. into the Igarashi with ordinary call forwarding in order to give a caller the choice to transfer the call or not.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the Figs. and Abstracts of the additional references cited on the accompanying 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Deane whose telephone number is 571 - 272-7484. The examiner can normally be reached on Monday - FRIDAY from 9:00 A.M. to 5:00 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on 571-272-7488. The official fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. However, unofficial faxes can be direct to the examiner’s computer at 571 273 -7484.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
08Oct2022
/WILLIAM J DEANE JR/           Primary Examiner, Art Unit 2652